      CASE 0:18-cv-01643-JRT-HB Document 67 Filed 06/05/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


THELMA JONES, PRIYIA LACEY, FAISA
ABDI, ALI ALI, RUKIYA HUSSEIN, LUCIA
PORRAS, DAVID TROTTER-FORD, AND                        Case No. 18-CV-01643 (JRT/HB)
SOMALI COMMUNITY RESETTLEMENT
SERVICES, INC.,                                        JOINT STIPULATION TO
                                                       EXTEND DISCOVERY
                    Plaintiffs,
                                                       DEADLINE
                      v.

CITY OF FARIBAULT,

                    Defendant.



        The parties jointly move the Court for an order extending by nine days the

 deadline to complete fact discovery. As grounds for this Stipulation, the parties state:



        1.     The Court issued a scheduling order on September 25, 2018 setting a

 deadline of June 19, 2019 for the completion of fact discovery. ECF No. 21.

        2.     Since the Court issued the scheduling order, the parties have diligently

 pursued discovery. The parties have propounded and responded to interrogatories and

 requests for production, produced responsive documents, and conferred repeatedly

 regarding various discovery issues. The parties have also negotiated over, and agreed

 upon, stipulations of fact that have enabled the parties to focus the scope of discovery.

        3.     These efforts notwithstanding, several new issues related to the

 production of documents have arisen as a result of the parties’ recent depositions. The
     CASE 0:18-cv-01643-JRT-HB Document 67 Filed 06/05/19 Page 2 of 3



parties have opted to cancel scheduled depositions in order to meet and confer on these

issues. As a result, the parties need a brief extension of time to complete document

production and to conduct a limited number of focused depositions. Given the need to

complete document discovery before conducting the depositions, and the time

required to identify and prepare witnesses for depositions, a nine-day extension of the

discovery period is warranted.

       4.     The parties therefore jointly request that the case schedule be amended as

              follows:


              a. June 28, 2019: Close of fact discovery.


       5.     Accordingly, because good cause exists for a nine-day extension of the

discovery period, the parties jointly move to extend the deadline for discovery until

June 28, 2019, in accordance with MN Local Rule 16.3.
       CASE 0:18-cv-01643-JRT-HB Document 67 Filed 06/05/19 Page 3 of 3



Dated: June 5, 2019

Respectfully submitted,

AMERICAN CIVIL LIBERTIES                  IVERSON REUVERS CONDON
UNION FOUNDATION

/s/ Alejandro Ortiz                       /s/ Paul D. Reuvers
Alejandro Ortiz (Admitted Pro Hac Vice)   Paul D. Reuvers, #217700
Jennesa Calvo-Friedman (Admitted Pro      Jason J. Kuboushek, #0304037
Hac Vice)                                 Andrew A. Wolf, #398589
Mark Carter (Admitted Pro Hac Vice)       9321 Ensign Avenue South
Joshua Riegel (Admitted Pro Hac Vice)     Bloomington, MN 55438
American Civil Liberties Union            (952) 548-7200
Foundation                                paul@irc-law.com
125 Broad St., 18th Floor                 jasonk@irc-law.com
New York, NY 10004                        andrew@irc-law.com
Tel: (646) 885-8332
ortiza@aclu.org                           Attorneys for Defendant City of
jriegel@aclu.org                          Faribault

Teresa Nelson
Ian Bratlie
American Civil Liberties Union
of Minnesota
P.O. Box 14720
Minneapolis, MN 55414
Tel: 651.529.1692
tnelson@aclu-mn.org

Scott M Flaherty
Brandon Blakely
O. Joseph Balthazor, Jr
Briggs & Morgan, PA
2200 IDS Center
80 South 8th St.
Minneapolis, MN 55402
Tel: 612-977-8745
sflaherty@briggs.com

Attorneys for Plaintiffs
